DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 11/16/2021. Claims 1, 3-4, 16-33 are pending in this application. Claims 1, 3 have been amended. Claims 18-28 have been withdrawn. Claims 2 and 5-15 have been cancelled. Claims 29-33 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rini et al. (7,316,262, previously cited and applied) in view of Feng et al. (2016/0245558, previously cited and applied).
Regarding claim 1, Rini discloses a system configured to heat or cool an indoor airflow of a building (the limitation “configured to heat or cool an indoor airflow of a building” has been considered as recitation of intended use; the sytem of Rini is capable of being applied to heat or cool a building; It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)), the system comprising: 
a first plurality of tubes (14) connected to a first circuit (18) comprising a first fluid (see figures 8 and 9); 
a second plurality of tubes (13) connected to a second circuit (16) comprising a second fluid (see figures 8 and 9);
a heat exchanger (7) comprising the first plurality of tubes (14) in thermal communication with the second plurality of tubes (13; see figures 8-9); and 
a phase change composite (2 and 3) in thermal communication with the heat exchanger (7; see figures 6 and 9); wherein:
the first circuit (18) comprises a coil (10) configured to thermally contact the indoor airflow (it is understood to one having ordinary skill in the art that the coil 10 exchange heat with airflow in order to perform heat transfer for the system; see figure 8).
However, Rini fails to disclose a fan is configured to direct the indoor airflow to the building after the indoor airflow has been heated or cooled.
Feng teaches a two-phase refrigeration system comprise a first circuit (115) which comprises a first coil (120) and a fan (122; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the system of Rini to incorporate a fan which associated with a coil of a first circuit as taught by Feng in order to increase 
Regarding claim 3, Rini discloses the phase change composite (2 and 3) comprises a phase change material (2) embedded in the pores (the voids) of a high thermal conductivity matrix (abstract and Col. 2, lines 7-10).
Regarding claim 4, Rini discloses the first fluid is a refrigerant (a primary coolant; see figure 8).
Regarding claim 29, Rini discloses at least one of the first fluid (14) or the second fluid (13) is configured to transfer heat to the phase change composite (2 and 3; see figures 6 and 8-9).
Regarding claim 30, Rini discloses the phase change composite (2-3) is configured to transfer heat to the second circuit (13; see figures 6 and 8-9).
Regarding claim 31, Rini discloses the phase change composite (2 and 3) is configured to transfer heat to the first circuit (14; see figures 6 and 8-9).
Regarding claim 32, Rini discloses at least a portion of the first fluid (the fluid in the first circuit 14) is configured to flow through the heat exchanger (7; see figures 6 and 8-9).
Regarding claim 33, Rini discloses at least a portion of the second fluid (the fluid in the second circuit 13) is configured to flow through the heat exchanger (7; see figures 6 and 8-9).

Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (2011/0056667, previously cited and applied) in view of Farid et al. (8,109,324, previously cited and applied) and Feng.
Regarding claim 1, Taras discloses a system configured to heat or cool an indoor airflow of a building (the limitation “configured to heat or cool an indoor airflow of a building” has been considered as recitation of intended use; the sytem of Taras is capable of being applied to heat or cool a building; It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)), the system comprising: 
a first plurality of tubes (100, 112 and 114) connected to a first circuit (300) comprising a first fluid (see figures 1B and 7C), 
a second plurality of tubes (100, 92 and 96) connected to a second circuit (301) comprising a second fluid (see figures 1B and 7C);
a heat exchanger (20) comprising the first plurality of tubes (100, 112 and 114) in thermal communication with the second plurality of tubes (100, 92 and 96; see figures 1B and 7C);
the first circuit (300) comprises a coil (304) configured to thermally contact the indoor airflow (it is understood to one having ordinary skill in the art that the coil 304 exchange heat with airflow in order to perform heat transfer for the system; see figure 1B and 7C).

Farid teaches a microchannel heat exchanger (15) with micro-encapsulated phase change material (13) for high flux cooling (see figure 1). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the system of Taras to incorporate a phase change material with heat exchanger as taught by Farid in order to increase heat transfer capacity.
Feng teaches a two-phase refrigeration system comprise a first circuit (115) which comprises a first coil (120) and a fan (122; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the system of Taras to incorporate a fan which associated with a coil of a first circuit as taught by Feng in order to increase convection heat transfer for coil. Upon the modification, the fan (122) of Feng directs the indoor airflow to the building after the indoor airflow has been heated or cooled by the coil (304, Taras).
Regarding claim 17, Taras discloses the heat exchanger comprises in an array of microchannels (the first tubes 100, 112 and 114 and second tubes 100, 92 and 96 are in an array of microchannels; see abstract and figures 5 and 7C).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras in view of Farid and Feng as applied to claim 1 above and further in view of Torrent (2017/0038103, previously cited and applied).
Regarding claim 16, Taras fails to disclose the phase change composite (20) is in thermal communication with a third plurality of tubes connected to a source of domestic hot water.
Torrent teaches an energy system comprises a first circuit (30), a second circuit (20) and a source of domestic hot water (50). The first circuit and the second circuit coupled each through an intermediate heat exchanger (32 and 41). The second circuit (20) in thermal communication with the source of domestic hot water (50) through intermediate heat exchanger (43 and 51; see figure 1). Wherein the intermediate heat exchanger (32 and 41) includes a third plurality of tubes (connected to the source of domestic hot water (52; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the system of Taras to incorporate a third plurality of tubes connected to a source of domestic hot water as taught by Torrent such that the third plurality of tubes is connected to the heat exchanger (20, Taras) in order to provide heat exchanger between the second circuit (301) and the source of domestic hot water (heat-distribution circuit 50; see figure 2 of Torrent). Also, upon the modification, the phase change composite (13, Farid) in the heat exchanger (20, Taras) is in thermal communication with the third plurality of tubes (the heat transfer segment 51 of Torrent) connected to the source of domestic hot water (heat-distribution circuit 50, Torrent).

Response to Arguments
Applicant's arguments on the Remarks filed on 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues in paragraph 2 of page 7 that “Rini does not disclose at least ‘a system configured to heat or cool an indoor airflow of a building ... wherein ... a fan is configured to direct the indoor airflow to the building after the indoor airflow has been heated or cooled.’ (Ellipses added). Instead, Rini discloses "heat absorber" wherein "a heated electronic device, a laser diode, a computer processing chip, or other heat generating electronic device is in thermal contact with the heat absorber." (Rini column 8, lines 63-66). Further, Rini is silent regarding ‘a coil configured to thermally contact the indoor airflow,’ as recited in amended claim 1”. However, the Office respectfully disagrees. First, as explained in the rejection of claim 1 above, the limitation “a system configured to heat or cool an indoor airflow of a building” has been considered a recitation of intended use. A building is not part of structure of the claimed system. The system of Rini is capable of being apply to heat or cool a building (such as a data center). Second, the secondary reference Feng teaches a fen to direct airflow through a coil. Therefore, the combination of Rini and Feng teaches the argued feature that “a fan is configured to direct the indoor airflow to the building after the indoor airflow has been heated or cooled”. Thus, applicant’s argument is not persuasive.
Applicant argues in paragraph 3 of page 8 that “The Applicant respectfully submits that neither Taras nor Farid, alone or in combination, teach or suggest at least a ‘system configured to heat or cool an indoor airflow of a building, the system First, as explained in the rejection of claim 1 above, the limitation “a system configured to heat or cool an indoor airflow of a building” has been considered a recitation of intended use. A building is not part of structure of the claimed system. The system of Tara is capable of being applied to heat or cool a building (such as a data center). Second, the secondary reference Feng teaches a fan to direct airflow through a coil. Therefore, the combination of Tara, Farid and Feng teaches the argued feature that “a fan is configured to direct the indoor airflow to the building after the indoor airflow has been heated or cooled”. Thus, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763